

117 HR 4859 IH: Patient Accessibility and Access To Community Healthcare Act
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4859IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Mr. Waltz (for himself and Mr. Dunn) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title XVIII of the Social Security Act to preserve sole community hospital determinations made by the Secretary of Health and Human Services, and for other purposes.1.Short titleThis Act may be cited as the Patient Accessibility and Access To Community Healthcare Act or the PAATCH Act.2.Preservation of sole community hospital determinations made by the Secretary of Health and Human ServicesSection 1886(d)(5)(D)(iii) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(D)(iii)) is amended—(1)in subclause (II), by striking at the end or;(2)in subclause (III), by striking the period at the end and inserting , or; and(3)by adding at the end the following new subclause: (IV)for the 10-year period beginning on the date of the enactment of this subclause, that met either of the requirements specified in subclauses (I) through (III) (as in effect on the date of the enactment of this subclause) on or before March 13, 2020..